DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/04/2022 has been entered. No amendment has been made, claims 11-12 have been previously cancelled and claims 1-10, 13-18 have been argued by the applicant. Therefore, claims 1-10 and 13-18 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims 1-10 and 13-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph have been withdrawn in light of applicant’s explanation in REMARK submitted on 05/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-7, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US – 2010/0176653 A1, herein after Arakawa ‘653).
As per claim 1, Arakawa ‘653 discloses Brake Apparatus comprising:
a hydraulic vehicle brake (Fig: 1) with an electric actuator via electric motor M, Fig: 2-4) configured to influence hydraulic pressure in at least one wheel brake so as to hydraulically actuate the at least one wheel brake (Fig: 1-4);
an electromechanical brake apparatus (Fig: 1) with at least one electric brake motor (M, Fig: 1-4), the electromechanical brake apparatus configured to electromechanically actuate the at least one wheel brake (Fig: 1-4);
a latching mechanism (102, Fig: 2-4) assigned to one of the electric actuator and a transmission device actuated by the electric actuator (a ratchet 102 for regulating the motor M so as not to rotate in an opposite direction, thereby maintaining the level of the braking force even when the power supply to the motor M is stopped, [0044], Fig: 2-4); and
at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator and the transmission device so as to retain the hydraulic pressure in the at least one wheel brake ([0069] and claim 6, Fig: 1-4).
Arakawa ‘653 also disclose the ratchet 102 for regulating the motor M so as not to rotate in an opposite direction so that it functions as latching operation but fails to explicitly disclose at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator.
It would have been obvious to use the ratchet mechanism of the Arakawa to also use in the parking brake operation to lock the one of the electric actuator would not change the braking apparatus and provide compact mechanism of brake apparatus and positive parking brake function.

As per claim 2, Arakawa ‘653 discloses wherein the electric actuator of the hydraulic vehicle brake includes an electric motor (M, Fig: 2-4) that drives a drive mechanism of the transmission device (41, 42, 52, Fig: 2-4) that transmits torque from the electric motor to influence the hydraulic pressure [0030], and the latching mechanism is configured to lock the electric motor or the drive mechanism (102, [0044], Fig: 2-4).

As per claim 3, Arakawa ‘653 discloses wherein the latching mechanism (102) includes an electromagnetic positioning device (solenoid 103, [0044], Fig: 2-4) with a locking pawl (pawl 102b, [0044], Fig: 2-4) that is relocatable between a release position and a locking position, and the at least one control unit is configured to operate the electromagnetic positioning device to move the locking pawl into the locking position to lock the electric motor or the drive mechanism (Function of the ratchet 102, [0044], Fig: 2-4).

As per claim 6, Arakawa ‘653 discloses wherein, in the locking position, the locking pawl of the latching mechanism blocks a toothed gear that is connected in a torsion-resistant manner to a motor shaft of the electric motor and that meshes with a gear of the drive mechanism (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4).
As per claim 7, Arakawa ‘653 discloses wherein the toothed gear connected to the motor shaft has a sawtooth profile configured such that, when the locking pawl is blocking the toothed gear, further rotation of the toothed gear is possible only in a direction toward increasing the hydraulic pressure (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4).

As per claim 13, Arakawa ‘653 discloses Brake Apparatus comprising:
after initiation of a parking brake operation ([0069] and claim 6), actuating the electric actuator of the hydraulic vehicle brake (via motor M, Fig: 1-4) to increase the hydraulic pressure in the at least one wheel brake (Fig: 1-4);
after the hydraulic pressure has been increased to a defined hydraulic pressure, blocking a current position of the electric actuator with the latching mechanism so as to retain the hydraulic pressure in the at least one wheel brake (a ratchet 102 for regulating the motor M so as not to rotate in an opposite direction, thereby maintaining the level of the braking force even when the power supply to the motor M is stopped, Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0027], [0044], Fig: 2-4, Fig: 2-4).
Arakawa ‘653 also disclose the ratchet 102 for regulating the motor M so as not to rotate in an opposite direction so that it functions as latching operation but fails to explicitly disclose at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator.
It would have been obvious to use the ratchet mechanism of the Arakawa to also use in the parking brake operation to lock the one of the electric actuator would provide compact mechanism of brake apparatus and positive parking brake function.

As per claim 16, Arakawa ‘653 discloses wherein the electromechanical brake apparatus is arranged at the at least one wheel brake (Fig: 1).

Claim 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US — 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1 and 3 above, and further in view of Yamaguchi et al. (US — 2006/01 70282 A1).
As per claim 4, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position.
Yamaguchi discloses Motor-Driven Brake System comprising:
wherein the electromagnetic positioning device (Fig: 1-3) includes a permanent magnet 63, [0045] — [0046], Fig: 1-3) that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position (Arrow A, Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘653 to make the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position as taught by Yamaguchi in order to provide a motor driven brake system which is capable of avoiding excessive consumption.

As per claim 5, Arakawa ‘653 discloses wherein, in the locking position, the locking pawl of the latching mechanism blocks a toothed gear of the drive mechanism (Function of the ratchet 102, pawl 102b and tooth 102a of the motor, [0044], Fig: 2-4, Fig: 2-4).

As per claim 9, Arakawa ‘653 discloses wherein the electric actuator (via motor M) is part of a brake-force booster configured to be acted upon by a brake pedal, and the drive mechanism transmits torque from the electric motor to the brake-force booster ([0027], [0029], Fig: 1-4).

As per claim10, Yamaguchi further discloses an actuating switch (106, a parking brake on/off switch 106, [0049], Fig: 6) configured to be manually operated to initiate the parking brake operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘653 to include the actuating switch configured to be manually operated to initiate the parking brake operation as taught by Yamaguchi in order to provide quick actuation of the parking brake function.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US — 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1-3 and 6 above, and further in view of Berger et al. (US — 9,033,427 B2).
As per claim 8, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile.
Berger discloses Method for Hydraulic Boosting an Electric Parking Brake of a Vehicle comprising:
wherein the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile (40, 41, Fig: 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘653 to make the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile as taught by Berger in order to provide smooth-running driving of the brake actuator to the brake by achieved by this slight control of the brake actuator.

Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US — 2010/0176653 A1, herein after Arakawa ‘653) as applied to claims 1 and 13 above, and further in view of another invention of Arakawa (US - 2010/01 76652 A1, herein after Arakawa ‘652).
As per claim 14, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electric actuator of the hydraulic vehicle brake is actuated and the latching mechanism is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus.
Another invention of Arakawa ‘652 discloses Brake Device comprising:
wherein the electric actuator of the hydraulic vehicle (A, Fig: 1-4) brake is actuated and the latching mechanism (102, 102a, 102b, Fig: 2-4) is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus, (Operation of the brake device, [0061], Fig: 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the electric actuator of the hydraulic vehicle brake is actuated and the latching mechanism is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus as taught by Arakawa ‘652 in order to provide a braking force cam be surely exerted on the wheels.

As per claim 15, Arakawa ‘652 further discloses canceling the blocking of the electric actuator of the hydraulic vehicle brake by relocating the latching mechanism into a release position at the termination of the parking brake operation (Operation of brake device, [0070], Fig: 1-4).

As per claim 17, Arakawa ‘652 further discloses wherein the at least one control unit (B, Fig: 1) includes a first control unit configured to trigger the electromechanical brake apparatus (the braking device of the present invention includes the control unit B configure to perform various control. The control unit B includes: ECUY (electronic control unit) with a microcomputer as a core component; a motor driver MD configured to apply a current to the pressurizing mechanism A, [0044], Fig: 1), and a second control unit configured to trigger the electric actuator of the hydraulic vehicle brake and the latching mechanism independently of the first control unit ([0061], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the at least one control unit includes a first control unit configured to trigger the electromechanical brake apparatus, and a second control unit configured to trigger the electric actuator of the hydraulic vehicle brake and the latching mechanism independently of the first control unit as taught by Arakawa ‘652 in order to provide a braking force cam be surely exerted on the wheels.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US — 2010/0176653 A1, herein after Arakawa ‘653) as applied to claim 1 above, and further in view of Reuter et al. (US — 2007/0188018 A1).
As per claim 18, Arakawa ‘653 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one control unit is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure in the at least one wheel brake.
Reuter discloses Brake-By-Wire Braking system with Hydraulic Fail-Safe comprising:
wherein the at least one control unit (20, 82, 84, [0025], Fig: 1) is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure in the at least one wheel brake (a parking brake device by prohibiting the motor and gear train assembly from back-driving and thus maintain the full brake clamping force even when the electrical signal is removed, [0024] — [0025], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake apparatus of the Arakawa ‘826 to make the at least one control unit is further configured to, after initiation of the parking brake operation and before operating the latching mechanism, actuate the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure in the at least one wheel brake.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
In page 10-11 of REMARK, the applicant argued that “Moreover, the Applicant submits that the reasoning for the modification is based only on hindsight. In conventional braking systems, an electromechanical parking brake is actuated when the vehicle is being parked to generate the desired parking brake force, as the electromechanical brake is designed as the parking brake. (See, e.g., Applicant’s specification at page 1, lines 26-29.) In contrast, the Applicant’s invention uses the ratchet to lock the hydraulic brake pressure in the brake in response to initiating of a parking brake operation, so as to use the hydraulic brake pressure to maintain the vehicle in its parked position. The prior art does not include any teaching or suggestion of using a ratchet to lock a hydraulic brake in response to initiation of a parking brake operation. Indeed, the only suggestion in the current record to configure a latching mechanism to latch in response to initiation of a parking brake operation is in the Applicant’s own disclosure. (See Applicant’s disclosure at page 2, line 31 through page 3, line 20.) The Applicant therefore submits that the rejection is based on knowledge gleaned only from the applicant’s disclosure, and is therefore based on impermissible hindsight. (MPEP § 2145(X)(A).)”
In response to applicant’s arguments the examiner respectfully disagrees. 
First, Arakawa ‘653 disclose that “Accordingly, when the motor M is stopped, even when a force acting in a pressure decreasing direction is generated by the hydraulic pressure within the master cylinder 30, because the force may be received by the ratchet 102, the level of the hydraulic pressure within the master cylinder 30 may be maintained”. Therefore, it is same as “at least one control unit configured to operate the latching mechanism in response to initiation of a parking brake operation to lock the one of the electric actuator and the transmission device so as to retain the hydraulic pressure in the at least one wheel brake”.
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejection of claims 1 and 13 over Arakawa ‘653 are proper for the reason set forth above and maintained the rejection.
Claims 2, 6-7, and 16 depend directly or indirectly on claim 1 and are therefore, rejection over Arakawa ‘653 are proper for the reason set forth above and maintained the rejection. Further, claims 4-5, 9-10, 8, 14-15 and 17 -18 depend directly or indirectly on claim 1 and are therefore, rejection over Arakawa ‘653 and further in view of Yamaguchi et al. (Claims 4-5, 9-10), Berger et al. (Claim 8), Arakawa ‘652 (Claims 14-15 and 17) and Reuter et al. (Claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657